Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on July 16, 2020, claims 1, 10, and 19 were amended and the title of the application was amended.  
Claims 1-20 are currently pending, of which claims 1, 10, and 19 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andre J. Paprocki on September 16, 2021.
Independent claims 1 and 10 have been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	A system comprising: 
at least one actuator; and 
a controller configured to 
define a plurality of response  curves, each response curve indicating a system output value expected to be generated for the system in response to providing each of a plurality of input values to the at least one actuator under a different one of a plurality of state conditions, 
define a reference curve indicating a target system output value corresponding to each of the plurality of input values regardless of the state condition, 
receive an indicated input value, 
identify [[a]] the target system output value corresponding to the indicated input value on the reference curve, 
determine whether a state transition has occurred when the indicated input value is received, 

identifying an input value on a first response curve corresponding to a system output value equal to the identified target system output value, 
wherein the first response curve is a response curve of the plurality of response curves corresponding to a current state condition, and 
defining the compensated input value based on a difference between the indicated input value and the identified input value on the first response curve, 
generate a transition response curve in response to determining that a state transition has occurred, 
wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response curve, 
wherein the first response curve corresponds to a state condition before the detected state transition and the second response curve corresponds to a state condition after the detected state transition, and 
wherein the controller is configured to generate the transition response curve based on a transition response curve length, wherein the transition response curve length indicates a difference between an input value at the origin point of the transition response curve and an input value at the end point of the transition response curve, 
determine the compensated input value in response to determining that the state transition has occurred by 
identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and 
defining the compensated input value based on a difference between the indicated input value and the identified input value on the transition response curve, and 
control an operation of the at least one actuator by transmitting the determined compensated input value as a control input to the at least one actuator.

10.	(Currently Amended)	A method of hysteresis compensation for a system including at least one actuator configured to receive a control input, the method comprising: 
defining a plurality of response curves, each response curve indicating a system output value expected to be generated for the system in response to providing each of a plurality of input values to the at least one actuator under a different one of a plurality of state conditions, 
defining a reference curve indicating a target system output value corresponding to each of the plurality of input values regardless of the state condition, 
receiving an indicated input value, identifying [[a]] the target system output value corresponding to the indicated input value on the reference curve, 
determining whether a state transition has occurred when the indicated input value is received, 
determining a compensated input value in response to determining that no state transition has occurred by identifying an input value on a first response 
defining the compensated input value based on a difference between the indicated input value and the identified input value on the first response curve, generating a transition response curve in response to determining that a state transition has occurred, 
wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response curve, 
wherein the first response curve corresponds to a state condition before the detected state transition and the second response curve corresponds to a state condition after the detected state transition, and 
wherein the transition response curve is generated based on a transition response curve length indicating a difference between an input value at the origin point of the transition response curve and an input value at the end point of the transition response curve, 
determining the compensated input value in response to determining that the state transition has occurred by identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and 
defining the compensated input value based on a difference between the indicated input value and the identified input value on the transition response curve, and 
controlling an operation of the at least one actuator by transmitting the determined compensated input value as a control input to the at least one actuator.


Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the non-statutory subject matter rejection have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.


Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Friman US Patent Publication Number 2005/0240364 A1 (“Friman”), teaches “[a] system comprising: at least one actuator; and” See Friman: Paragraph [0003] (“...valve controller and actuator adjust the position of a control valve according to the control input (e.g. pneumatic or electric control input) received from the process control system.”) Friman teaches “a controller configured to” See Friman: Paragraph [0038] (“...controller 21...”) Friman teaches “define a plurality of responses curves, each response curve indicating a system output value expected to be generated for the system in response to providing each of a plurality of input values to the at least one actuator under a different one of a plurality of state conditions,” See Friman: FIG. 3 and Paragraph [0007] (“As appears from FIG. 3, due to the backlash and any other factors, the upward control (increasing u) has a characteristic curve 32 A different from that of the downward control (decreasing u), which has characteristic curve 32B. The difference between the curves represents hysteresis in the control of the process device.”) Friman: Paragraph [0015] (“By screening suitable sample pairs for further processing on the basis of the magnitude and direction of the relative change of their control input, corner or turning points of the control situation where the control direction changes can be found out. As the control direction changes, the measured output may fall in a vague area due to hysteresis or backlash and thus cause errors in the final calculation of characteristic curves.”) The characteristic curves produced during upward and downward control read on “define a plurality of characteristic curves”.  The values in the downward control read on “a system output value” and the values in the upward control Friman further teaches “define a reference curve indicating a target system output value corresponding to each of the plurality of input values regardless of the state condition,” See Friman: Paragraph [0007] (“Straight line 31 illustrates an ideal relation, i.e. characteristic curve, between the control u and the measurement (output) y, such as valve position.”) The ideal relation curve reads on “a reference curve”. The output values y along the ideal relation curve reads on “a target system output value”.  Friman teaches “receive an indicated input value,” See Friman: Paragraph [0014] (“Each collected pair of control/output samples comprises an average control input and a measured average output, which have been calculated for a predetermined collection period. In an embodiment of the invention, a momentary sample pair is typically taken from the signal representing the control input and from the measured signal representing the output at certain intervals, the interval being preferably in the order of one or more seconds.”) The control input reads on “an indicated input value”. Friman further teaches “identify a target system output value corresponding to the indicated input value on the reference curve,” See Friman: Paragraph [0007] (“Straight line 31 illustrates an ideal relation, i.e. characteristic curve, between the control u and the measurement (output) y, such as valve position.”) The ideal relation curve for values between control u and output y reads on “identify a target system output value”.
 Friman teaches “determine whether a state transition has occurred when the indicated input value is received,” See Friman: Paragraph [0017] (“By means of the screened sample pairs of the first and the second group, a first and a second control/output characteristic curve representing ascending and descending control are calculated....the hysteresis or backlash of the process device is determined on the basis of these characteristic curves as a distance between the first and the second characteristic curve at least at one point.”) The determination of the Friman further teaches “determine a compensated input value in response to determining that no state transition has occurred by identifying an input value on a first response curve corresponding to a system output value equal to the identified target system output value, wherein the first response curve is a response curve of the plurality of response curves corresponding to a current state condition, and” See Friman: Paragraph [0042] (“Two characteristic curves (54) are calculated from the selected pairs (um, ym) for calculating hysteresis (step 55). The calculation 55 also includes a routine which estimates the reliability of the identified hysteresis.”) Friman: Paragraph [0077] (“Hysteresis calculation will be exemplified at one point with reference to FIG. 8. In the example, two points are known in one characteristic curve (uA, yA) and (uC, yC) and one point in the other characteristic curve (uB, yB) so that yA>yB>yC. The distance between the characteristic curves in direction h of the u-axis is h = uA - uB + ( uC - uA ) / ( yB - yA ) ( yC - yA )”) The other characteristic curve reads on “a first response curve”. The one point identified (uB, yB) in the other characteristic curve reads on “identifying an input value on a first response curve...equal to the identified target system output value”.  As shown in FIG. 8, the point (uB, yB) at the calculated distance h reads on “a compensated input value”.  The calculated distance h reads on “determining that no state transition has occurred”. The two characteristic curves calculated read on “corresponding to a current state condition”. Friman teaches “defining the compensated input value based on a difference between the indicated input value and the identified input value on the first response curve,...” See Friman: Paragraph [0077] [As described above.] The distance in direction h as calculated reads on “a difference between the indicated input value and the identified input value on the first response curve”.
Friman does not expressly teach “generate a transition response curve in response to determining that a state transition has occurred, wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response curve, wherein the first response curve corresponds to a state condition before the detected state transition and the second response curve corresponds to a state condition after the detected state transition, and wherein the controller is configured to generate the transition response curve based on a transition response curve length, wherein the transition response curve length indicates a difference between an input value at the origin point of the transition response curve and an input value at the end point of the transition response curve, determine the compensated input value in response to determining that the state transition has occurred by identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and defining the compensated input value based on a difference between the indicated input value and the identified input value on the transition response curve, and apply the determined compensated input value as a control input to the at least one actuator”.  However, Terwart DE102006011350A1 (“Terwart”) teaches a method for compensating a hysteresis, a computer-implementable program for carrying out the method, and a hydraulic actuation system with variables subject to hysteresis. Terwart teaches “generate a transition response curve in response to determining that a state transition has occurred,” See Terwart: Paragraph [0039] (“Once the reversal point 12 has been determined, that decay curve 14 is determined which describes a transition between the positive hysteresis curve 2 to the negative hysteresis curve 4 at this reversal point 12.”) Terwart teaches “wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response curve,” See Terwart: Paragraph [0032] (“Once the reversal point 12 has been Terwart: Paragraph [0039] [As described above.] The reversal point reads on “an origin point on the first response curve” and the point at the negative hysteresis curve 4 as shown in FIGS. 2 and 3 reads on “an end point on a second response curve”. Terwart further teaches “wherein the first response curve corresponds to a state condition before the detected state transition and the second response curve corresponds to a state condition after the detected state transition, and” See Terwart: Paragraph [0030] (“The positive direction of the hysteresis, the hysteresis curve 2, runs from a minimum valve current 6 to a maximum valve current 8, while the hysteresis curve 4 describes the negative direction from the maximum valve current 8 to the minimum valve current 6.”)  Terwart: Paragraph [0039] [As described above.] The hysteresis curve 2 from the minimum valve current 6 to the reversal point reads on “a state condition before the detected state transition” and the hysteresis curve 4 from the reversal point reads on “a state condition after the detected state transition”.  Terwart teaches “for hysteresis control of an actuator, determine a transition response curve between response curves” See Terwart: Paragraph [0039] (“Once the reversal point 12 has been determined, that decay curve 14 is determined which describes a transition between the positive hysteresis curve 2 to the negative hysteresis curve 4 at this reversal point 12.”) Terwart also teaches “wherein the controller is configured to generate the transition response curve based on a transition response curve length, wherein the transition response curve length indicates a difference between an input value at the origin point of the transition response curve and an input value at the end point of the transition response curve,” See Terwart: Paragraph [0032] [As described above.] The transition between the positive hysteresis curve 2 to the negative hysteresis curve 4 at the reversal point reads on “a difference 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Friman and Terwart before them, to generate a transition response curve in response to determining that a state transition has occurred, wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response curve, wherein the first response curve corresponds to a state condition before the detected state transition and the second response curve corresponds to a state condition after the detected state transition, and for the transition response curve length to indicate a difference between an input value at the origin point of the transition response curve and an input value at the end point of the transition response curve because the references are in the same field of endeavor as the claimed invention and they are focused on hysteresis control.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would compensate for the hysteresis in such a way that the accuracy of the setting of the manipulated variable is increased and the dynamics and stability of the overall system are improved as a result. Terwart Paragraph [0007]  A static error caused by a hysteresis can be corrected and compensated. Terwart Paragraph [0020] 
However, the description of Friman and Terwart do not teach “determine the compensated input value in response to determining that the state transition has occurred by identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and defining the compensated input value based on a Friman and Terwart would not enable a person of ordinary skill in the art to that is determining the compensated input value, identifying the input value, defining the compensated input value, and the control of the at least one actuator based on the determined compensated input value as claimed.  
Ge, P. and Jouaneh, M., 1995. Modeling hysteresis in piezoceramic actuators. Precision engineering, 17(3), pp.211-221. Describes an adaptation of the Preisach model to describe the nonlinear hysteresis behavior of actuators. However, the description of this reference would not teach the determining the compensated input value, identifying the input value, defining the compensated input value, and the control of the at least one actuator based on the determined compensated input value as claimed.  
Ahn, K.K. and Kha, N.B., 2007. Internal model control for shape memory alloy actuators using fuzzy based Preisach model. Sensors and Actuators A: Physical, 136(2), pp.730-741. Describes adaptation of the Preisach model to describe the nonlinear hysteresis behavior of these actuators. The adapted model is used to predict the response of a piezoceramic actuator to a sinusoidal input and a triangular input.  However, this reference does not determine the compensated input value, identify the input value, define the compensated input value, and control of the at least one actuator based on the determined compensated input value as claimed.  
Majima, S., Kodama, K. and Hasegawa, T., 2001. Modeling of shape memory alloy actuator and tracking control system with the model. IEEE Transactions on Control Systems 
US Patent Publication No. 2012/0046793 A1 to Song et al. describes a control system including an actuator, a pulse modulated (PM) controller coupled to the actuator for turning the actuator on or off in response to an input provided thereto. The PM control system uses high-frequency on-off switching of a system (or plant) to achieve fine control of position and velocity under uncertainties such as the static friction.
US Patent Publication No. 2011/0074888 A1 to Fujii et al. describes a method of driving a piezoelectric actuator including a piezoelectric body which has respective coercive electric field points on a negative field side and a positive field side, and has asymmetrical bipolar polarization/field hysteresis characteristics in which an absolute value of the coercive electric field on the negative field side and the coercive electric field value on the positive field side are mutually different.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising: at least one actuator; and a controller configured to define a plurality of response  curves, each response curve indicating a system output value expected to be generated for the system in response to providing each of a plurality of input values to the at least one actuator under a different one of a plurality of state conditions, determine the compensated input value in response to determining that the state transition has occurred by identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and defining the compensated input value based on a difference between the indicated input value and the identified input value on the transition response curve, and control an operation of the at least one actuator by transmitting the determined compensated input value as a control input to the at least one actuator”.

Claim 10
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of hysteresis compensation for a system including at least one actuator configured to receive a control input, the method comprising: defining a plurality of response curves, each response curve indicating a system output value expected to be generated for the system in response to providing each of a plurality of input values to the at least one actuator under a different one of a plurality of state conditions, defining a reference curve indicating a target system output value corresponding to each of the plurality of input values regardless of the state condition, receiving an indicated input value, identifying a target system output value corresponding to the indicated input value on the reference curve, determining whether a state transition has occurred when the indicated input value is received, determining a compensated input value in response to determining that no state transition has occurred by identifying an input value on a first response curve corresponding to a system output value equal to the identified target system output value, wherein the first response curve is a response curve of the plurality of response curves corresponding to a current state condition, and defining the compensated input value based on a difference between the indicated input value and the identified input value on the first response curve, generating a transition response curve in response to determining that a state transition has occurred, wherein the transition response curve extends from an origin point on the first response curve to an end point on a second response determining the compensated input value in response to determining that the state transition has occurred by identifying an input value on the transition response curve corresponding to the system output value equal to the identified target system output value, and defining the compensated input value based on a difference between the indicated input value and the identified input value on the transition response curve, and controlling an operation of the at least one actuator by transmitting the determined compensated input value as a control input to the at least one actuator”.

Claim 19
The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a hysteresis compensation system comprising a controller configured to: define a rising response curve indicating an expected system output value for each of a plurality of different input values when applied as an input to at least one actuator of a system as part of an increasing sequence of input values; define a falling response curve indicating the expected system output value for each of the plurality of different input values when applied as input to the at least one actuator of the system as part of a decreasing sequence of input values; receive a new indicated input value; model a transition response curve in determine a compensated input value based on the subsequent new indicated input value using the modelled transition response curve when the subsequent new indicated input value is between the input value of the origin point and the input value of the end point of the transition response curve; and control an operation of the one or more actuators of the system by transmitting the determined compensated input value as the control input to the one or more actuators”.
As dependent claims 2-9, 11-18, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 4-6 and corresponding description.
The prior art made of record include Friman US Patent Publication No. 2005/0240364 A1; Terwart (DE102006011350A1); Song et al. US Patent Publication No. 2012/0046793 A1; Fujii et al. (US 2011/0074888 A1); Ge, P. and Jouaneh, M., 1995; Modeling hysteresis in piezoceramic actuators. Precision engineering, 17(3), pp.211-221; Ahn, K.K. and Kha, N.B., 2007. Internal model control for shape memory alloy actuators using fuzzy based Preisach model. Sensors and Actuators A: Physical, 136(2), pp.730-741; Majima, S., Kodama, K. and Hasegawa, T., 2001. Modeling of shape memory alloy actuator and tracking control system with the model. IEEE Transactions on Control Systems Technology, 9(1), pp.54-59; and US Patent Publication No. 2005/0256661 A1 to Salsbury et al.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117